        Case 1:17-cv-02989-AT Document 1144 Filed 08/02/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,          )
                                )
           Plaintiffs,          )
                                )              CIVIL ACTION
 vs.                            )
                                )              FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER,             )
ET AL.,                         )
                                )
           Defendants.          )
_______________________________ )


          RULE 5.4 CERTIFICATE OF SERVICE OF DISCOVERY

       Pursuant to Local Rule 5.4, I hereby certify that on July 30, 2021, the

 following discovery was served on all counsel of record by electronic delivery of

 a PDF version of same: (1) Coalition Plaintiffs’ Second Request for Admission to

 Fulton County Defendants; and (2) Coalition Plaintiffs’ Second Set of

 Interrogatories to Fulton County Defendants.

      I further certify that a copy of the foregoing Rule 5.4 Certificate of Service of

Discovery was electronically filed with the Clerk of Court using the CM/ECF system

which will automatically send notification of such filing to all attorneys of record.

      This 2nd day of August, 2021.
Case 1:17-cv-02989-AT Document 1144 Filed 08/02/21 Page 2 of 3




                            /s/ Cary Ichter
                            CARY ICHTER
                            Georgia Bar No. 382515
                            ICHTER DAVIS LLC
                            3340 Peachtree Road NE, Suite 1530
                            Atlanta, Georgia 30326
                            Tel.: 404.869.7600
                            Fax: 404.869.7610
                            cichter@ichterdavis.com

                            AND

                            Bruce P. Brown
                            Georgia Bar No. 064460
                            bbrown@brucebrownlaw.com
                            Bruce P. Brown Law LLC
                            1123 Zonolite Road NE, Suite 6
                            Atlanta, Georgia 30306
                            Tel.: 404.881.0700

                            AND

                            Robert A. McGuire, III
                            Admitted Pro Hac Vice (ECF No. 125)
                            113 Cherry Street, #86685
                            Seattle, Washington 98104
                            Tel: 253.267.8530

                            Attorneys for Plaintiffs Coalition for Good
                            Governance, William Digges III, Laura
                            Digges, Ricardo Davis, and Megan Missett




                             -2-
       Case 1:17-cv-02989-AT Document 1144 Filed 08/02/21 Page 3 of 3




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in accordance

with the font type and margin requirements of LR 5.1, using font type of Times New

Roman and a point size of 14.

                                            /s/ Cary Ichter
                                            Cary Ichter
                                            Georgia Bar No. 382515




                                      -3-
